internal_revenue_service department of the treasury eee ion washington ranklin station be q 303g person to contact telephone number refer reply to cc ebeo br6 - plr-115865-98 ale oct index no state city statute system dear this is in reply to your request for a ruling concerning whether certain disability benefits received from state are excludable from gross_income under sec_104 of the internal_revenue_code it is represented that while working as a police officer with the city police department you were injured in the line of duty after applying to the board_of trustees of the system you were approved for accidental disability retirement the statute defines retirement for accidental disability as follows upon the written application by a member in service by one acting in his behalf or by his employer any member may be retired on an accidental disability retirement allowance provided that the medical board after a medical examination of such member shall certify that the member is permanently_and_totally_disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties and that such disability was not the result of the member's willful negligence and that such member is mentally or physically incapacitated for the performance of his usual duty and of any other available duty in the department which his employer is willing to assign to him wek -2- upon retirement for accidental disability a member shail receive an accidental disability retirement allowance which shall consist of a an annuity which shall be the actuarial equivalent of his aggregate contributions and b a pension in the amount which when added to the member's annuity will provide a total retirement allowance of of the member's actual annual compensation_for which contributions were being made at the time of the occurrence of the accident sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived sec_72 of the code provides that except as otherwise provided by law gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 of the code provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amounts as the investment_in_the_contract as of the annuity_starting_date bears to the expected retum under the contract as of such date sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred during employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a nonoccupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts -3- in revrul_80_44 1980_1_cb_34 the taxpayer was receiving disability payments a portion of each payment was excludable under sec_104 and a portion was not excludable under sec_104 because it was attributable to length of service the employee could reduce his disability allowance in order to increase the survivor's benefit the revenue_ruling held that if an employee elected to reduce the employee's lifetime allowance in order to increase the survivor's benefit the reduction was attributable pro_rata among the components of the ifetime allowance thus the increase in the survivor's benefits was partially attributable to the employee's exciudable sec_104 benefit and partially attributable to the employee's nonexcludable benefit based on the information submitted representations made and authorities cited above we conclude as follows the statute provides for mandatory payment of benefits restricted to a class of employees with service-incurred injuries the statute provides for payment of of the injured employee's actual annual compensation_for which contributions were being made at the time of the occurrence of the disability regardless of the employee's age length of service or prior contributions thus the statute is a statue in the nature of a workmen's_compensation_act as defined in sec_1_104-1 of the regulations annual amounts received by you under the statute which equal of your actual annual compensation_for which contributions were being made at the time of the occurrence of your disability are payable regardless of age years_of_service or prior contributions and are therefore excludable from your gross_income under sec_104 of the code annual amounts in excess of of your actual annual compensation_for which contributions were being made at the time of the occurrence of your disability are attributable to your prior contributions and are therefore includible in your gross_income to the extent provided in sec_72 of the code amounts received by your spouse after your death under the statute that are directly attributable to your benefits otherwise payable under these provisions constitute a continuation of the sec_104 benefits accordingly the payments would qualify as payments under a statute in the nature of a workmen's_compensation_act and therefore excludable from the gross_income of your spouse beneficiary under sec_104 of the code except as specifically ruled above no opinion is expressed as to the federal_income_tax consequences of the transaction described under any other section of the internal revenue cade this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purpose
